Oo co SD TA Fe WD BM

NM WN BO Bw BRO RD BRD ORD Om mm met
SS ~s HN UO F&F WH HO FEF GS OBO OOOH ONO NCUDRUlUh UL ULE LUG

IN THE UNITED STATES DISTRICT COURT

DISTRICT OF ARIZONA
United States of America, No. 20-08033-MJ
Plaintiff,
VS. ORDER
Ali Yousif Ahmed Al-Nouri, (Second Request)
Defendant.

 

 

 

 

The Court having considered the Unopposed Motion to Continue Detention
Hearing, Status Hearing regarding Extradition and Motion for Extension of Time
to File Detention Memorandum and to Disclose Exhibits (Doc. 20.), and good
cause shown, .

IT IS ORDERED granting the Unopposed Motion (Doc. 20),

IT IS FURTHER ORDERED resetting the Detention Hearing, Status
Hearing re: Extradition Hearing from March 10, 2020 to April 1, 2020 at 10:00 AM
before Magistrate Judge John Z. Boyle in courtroom 302.

IT IS FURTHER ORDEREED as follows:

1. Disclosure of any new information/exhibits must be filed by

Wednesday, March 25, 2020.

2. Detention memorandums must be filed by Friday, March 27, 2020.

 

 
Db oOo SD DO UW Fk ow! Be

Bo 8 BO BS BD BDO Bee et
So ~s A ww BF WB HB FE CO Oe Se KN DRO HH SF YB NO lO

 

 

to

3, Briefing schedule for litigation of the protective order:
Government motion due by Friday, March 6;
Defense Response due by Friday, March 13;
Government Reply by Tuesday, March 17.

The Court finds excludable delay under 18 U.S.C. § 3161 (h)(7) from

 

Dated this 4th day of March, 2020.

SV Ny

Honorable a Boyle
United States Magistrate Judge

 

 

 

 
